DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/10/2022.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. 
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 15 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered, for examiner’s response please see section Response to Arguments below.  Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
	
Response to Arguments
On page 11 of the Remarks, with respect to rejection of previous claim 7, now canceled but the limitations of which incorporated into independent claim 1, the applicant states that Shigihara “…does not teach or suggest “based on a condition that satisfies a predetermined bit error rate defined for each combination of a modulation scheme and the received power.” Therefore, Applicant requests that the rejection of claim 1, and the claims that depend from claim 1, be withdrawn.”
However, the examiner never relied on Shigihara to teach or suggest “a predetermined bit error rate defined for each combination of a modulation scheme and the received power.” The examiner used Tota as teaching or suggesting this feature, as was explained on pages 19 – 20 of the previous office action. The applicant neither acknowledged usage of Tota, nor presented any counterarguments. Therefore, there is no basis for withdrawal of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6011511 (Chuong) in view of US 5966186 (Shigihara), US 20100172452 (Tota) and further in view of US 20150102963 (Marshall).
Regarding claim 8, Chuong teaches “A communication system (shown in FIG 1) comprising:
a communication apparatus (shown in FIG 2) comprising:
an antenna configured to receive a radio wave (antenna 104 in FIG 1 and 2) from a station on an other end (satellite shown at the top of FIG 1);
an indoor apparatus (col. 3 lines 35 – 36: A set-top box 102 serving as the signal receiver is located within the structure 106.) configured to calculate propagation-path information about a condition of a propagation path by using the radio wave received by the antenna (col. 5 lines 26 – 39: calculating a digital value representing a percentage of the theoretical maximum signal strength the antenna 104 is able to receive; a digital value representing the power of the DSS signal received at the set-top box 102; statistical correlation values between one video frame and the next; an analog signal proportional to the amplitude of the envelope (fundamental) of the DSS signal. Other representations of signal strength, power, statistical or stochastic correlation or coherence, or other indications of the quality of reception that might aid a person in pointing an antenna 104); and
an outdoor apparatus disposed near the antenna (col. 4 lines 13 – 16: a display 116 located in the vicinity of the antenna 104. Positioning the antenna assembly outdoor is shown in FIG 1) and configured to display received power (col. 4 lines 13 – 37: displaying reception strength signal in various formats including a series of lights, each light having a unique threshold corresponding to a signal strength level, each light turning and remaining on when a numerical value indicated by the coded signal exceeds a threshold.) and the calculated propagation-path information (calculation and displaying of other parameters related to “propagated path information about a condition of a propagation path” is disclosed in col. 5 lines 26 – 39. Although there is no explicit disclosure of displaying both signal strength and other parameters listed in col. 5 lines 26 – 39, Chuong is explicit that these parameters are to help in pointing an antenna 104 in the proper direction. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize displaying plurality of different parameters including signal strength and other listed parameters in the system of Chuong. Doing so would have allowed to provide the installer with plurality of different variables that would help the installer to point antenna in the right direction toward the satellite); and
the station on the other end configured to transmit the radio wave toward the communication apparatus (shown at the top of FIG 1 and disclosed at least in col. 3 lines 43 – 45),
wherein the outdoor apparatus displays the received power (col. 4 lines 13 – 37: displaying reception strength signal in various formats including a series of lights, each light having a unique threshold corresponding to a signal strength level, each light turning and remaining on when a numerical value indicated by the coded signal exceeds a threshold.)…”

Chuong does not teach that the displaying of the received power is “based on a condition that satisfies a predetermined bit error rate defined for each combination of a modulation scheme and the received power, and
the outdoor apparatus displays the received power in such a manner that a way of expression of the received power changes according to how much the received power is higher than reference received power at which the predetermined bit error rate is satisfied.”

Shigihara in Fig 16 – 17 teaches indication processing routine which is used to adjust the antenna bearing precisely to the direction of a broadcasting satellite (see col. 1 lines 16 - 17). Further, Shigihara teaches that the system “displays the received power based on a condition that satisfies a predetermined bit error rate (col. 17 lines 14 – 30: detecting whether the input level, namely, the input field strength is within the domain B or not (step S71). In the domain C where the error rate cannot be measured, a second receiving signal quality is calculated based on the AGC voltage (step S73) which is signal strength and it is indicated in step S74. As may be seen from FIG 17, the indication of the signal strength is done when the signal is in the domain C so that the error rate is better than 1E-8. In other words, when the bit error rate is close or better to 1E-8 and does not improve any further, the received power is displayed. Conversely, when the bit error rate is worse than 1E-8, instead of displaying the received power, the error rate is displayed. Thus, the received power is displayed “based on a condition that satisfies a predetermined bit error rate”, in this case being 1E-8).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Shigihara displaying of the received signal power when the condition that a certain bit error rate is satisfied and displaying of the bit error rate otherwise, in the system of Chuong. Doing so would have allowed to indicate the digital signal quality in a wide input level range (see Shigihara, col. 14 lines 28 – 30).

Further, with respect to “a predetermined bit error rate defined for each combination of a modulation scheme and the received power”, Tota in FIG 3 – 4 and paragraphs 0033 – 0034 teaches relationship between different modulation schemes and RSSI (“received power”) and relationship between BER and CNR for different modulation schemes. In other words, for each combination of modulation scheme and the received power, corresponding bit error rate is defined. For example, for the disclosed by Shigihara BER 1E-8 and modulation scheme QPSK, corresponding CNR is 15 dB which means that RSSI needs to be equal to or larger than 15 dB from the noise floor. Similarly, for the modulation scheme 16QAM, corresponding CNR is 22 dB which means that RSSI needs to be equal to or larger than 22 dB from the noise floor. Conversely, if the received power is larger than 22 dB from the noise floor and the modulation scheme is 16QAM, the achievable bit error rate is 1E-8. Alternatively, FIG 3 shows direct correspondence between the modulation schemes, CNR and absolute values of RSSI required for demodulating a signal modulated using the corresponding modulation scheme. CNR from table of FIG 3, when used in FIG 4 for specific modulation scheme gives direct correspondence to BER. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to predefine the required bit error rate for each combination of modulation scheme and the received power, as disclosed by Tota, in the system of Chuong and Shigihara. Doing so would have allowed to modify the threshold given by Shigihara for displaying the received power according to the used modulation scheme.

Lastly, with respect to “the outdoor apparatus displays the received power in such a manner that a way of expression of the received power changes according to how much the received power is higher than reference received power at which the predetermined bit error rate is satisfied,” Marshall in paragraph 0056 teaches lighting up LEDs of an indicator in response to a given RSSI value, such that a weak RSSI causes only the lowest LED to be lit, while successively stronger RSSIs cause additional LEDs to be lit in sequence. Paragraph 0057 teaches LEDs of the indicator may be configured to emit light of two or more different colors. If the strength of the signal becomes extremely weak, (e.g., a signal having a signal strength that is at the bottom portion of a scale of signal strengths), all of the LEDs that are lit may emit red light. As the signal strength changes, the color of light emitted by the LEDs of the indicator may change to provide an indication of the type of change (i.e., an increase in strength or a decrease in strength). In other words, Marshall teaches “displays the received power in such a manner that a way of expression of the received power changes according to how much the received power is higher than reference received power,” where “reference received power” may be mapped to either Marshall’s sensitivity threshold below which none of the LEDs are lit and crossing of which causes only the lowest LED to become lit, or any other RSSI threshold(s) that cause the LEDs to change from one color to another.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Marshall changing not only the number of LEDs corresponding to the given quality of the measured signal, but also the color also depending on the quality of the signal, in the system of Chuong and Shigihara, and implement it for disclosed by Chuong indication of the received signal strength. Doing so would have provided the installer with additional visual information regarding current state of the antenna setup.
It would have further been obvious to a person of ordinary skill in the art at the effective filing date of the application that in the system of combined Chuong, Shigihara and Marshall’s disclosures, since the received power would started to be indicated only when the predetermined bit error rate is satisfied, as taught by Shigihara, and not prior where it is the bit error rate which is indicated, to utilize the received power level corresponding to the predetermined bit error rate (such as an example bit error rate of 1E-8 in Shigihara) as the threshold above which to utilize Marshall’s teaching of the LEDs changing color with increase of the received power. In this case, when the bit error rate is worse than the predetermined value, the bit error rate would be indicated; when the bit error rate satisfies the predetermined value, the received power would started to be indicated starting with the received power corresponding to the predetermined value of the bit error rate (serving as “reference received power”), with LEDs changing colors with further increase of the received power from the value corresponding to the predetermined bit error rate.

Regarding claim 1, this claim is rejected because of the same reasons as set forth in the rejection of claim 8 because claim 1 recites a subset of limitations of claim 8.
Regarding claim 9, this claim is for a method performed by a communication apparatus claimed in claim 1 and 8 above. Claim 9 has similar but much broader limitations than claims 1 and 8; therefore, Chuong with other stated references teaches or fairly suggests all steps of the method claimed in claim 9 and, therefore, claim 9 is rejected because of the same reasons as set forth in the rejection of claims 1 and 8.

Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6011511 (Chuong) in view of US 5966186 (Shigihara), US 20100172452 (Tota) and US 20150102963 (Marshall) as applied to claims 1 and 9 above, and further in view of US 6509934 (Bao).
Regarding claims 4 and 12, Chuong does not teach “wherein the indoor apparatus calculates fading strength information indicating a fading strength, and the outdoor apparatus displays the fading strength information.”
In Chuong, as was explained in the rejection of claim 8 above, “the indoor apparatus” (set-top box 102) calculates various metrics related to “propagation path information about the condition of the propagation path”, but not recited by the claim “fading strength information indicating a fading strength”.
Bao in col. 2 lines 11 – 15 teaches that in order to determine the optimum direction of a receiving antenna, the strength of the received signal alone is not enough to determine the optimal antenna direction. Bao proposes to use flatness of the signal, as a function of the azimuth angle of the antenna, measured in an adaptive equalizer of the receiver (col. 2 lines 27 – 29). Flatness is a function of multipath fading, which is explained in col. 1 line 28 – col. 2 line 10. Multipath fading results in formation of the notches 201 and 202 in a spectrum of the signal and the depth and/or width of the notches represents “fading strength information indicating a fading strength”. Because of that, the overall flatness also represents “fading strength information indicating a fading strength”.  FIG. 5 shows a signal 500 received via an antenna directed according to the disclosure. The signal has a maximum flatness while still maintaining the signal strength over a minimum threshold 510 (see col. 4 lines 48 - 51).  Col. 3 lines 10 – 13: the flatness of the signal is measured from the energy of the demodulator and equalizer 324. Col. 3 lines 18 – 23: The relative strength 341 and flatness 351, i.e., S(ϕ) and F(ϕ), can be displayed as bars or numeric quantities. The condition of a maximum flatness of F(ϕ), along with the strength S(ϕ) being greater than a minimum threshold value, is an indicator for the optimum direction of the antenna 310. Col. 4 lines 34 – 48 describe conditions for a noise-free and inter-symbol-interference-free ideal signal: the energy of the FIR is concentrated on one "center" tap, e.g. only this tap has a non-zero coefficient, and all other coefficients should be zero or minimal. This is exactly same as condition given by instant application, page 15, line 33 – page 16, line 7.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Bao usage of flatness of the spectrum of the received signal representing “fading strength information indicating a fading strength” and its displaying, in the system of Chuong. Doing so would have provided additional information to determine the best antenna direction to achieve a maximum flatness while still maintaining the signal strength over a minimum threshold (see Bao, col. 4 lines 48 – 51).
Although in Bao the displaying is performed on the television screen 360, in Chuong, the display is located in the vicinity of the antenna 104 to help the installer to point the antenna in proper direction. Therefore, since the information on flatness in Bao is specifically geared to point antenna in the proper direction, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to perform displaying information regarding the flatness using the display in the vicinity of the antenna (“the outdoor apparatus displays the fading strength information”). Doing so would have further helped the installer to correctly point the antenna.
Regarding claims 5 and 13, Chuong in combination with Bao does not explicitly teach “wherein the outdoor apparatus displays the fading strength information in such a manner that a way of expression of the fading strength information changes according to magnitude of the fading strength indicated thereby.”
Bao in col. 3 lines 18 – 23 states that the relative strength 341 and flatness 351, i.e., S(ϕ) and F(ϕ), can be displayed as bars or numeric quantities. In other words, the displayed flatness (“the fading strength information”) depends on azimuth angle ϕ and changes when the ϕ changes. The change may be in different number of bars or different numeric quantity.
As was explained in the rejection of claim 8 above, Marshall in paragraph 0056 teaches lighting up LEDs of an indicator in response to a given RSSI value, such that a weak RSSI causes only the lowest LED to be lit, while successively stronger RSSIs cause additional LEDs to be lit in sequence. Paragraph 0057 teaches LEDs of the indicator may be configured to emit light of two or more different colors. If the strength of the signal becomes extremely weak, (e.g., a signal having a signal strength that is at the bottom portion of a scale of signal strengths), all of the LEDs that are lit may emit red light. As the signal strength changes, the color of light emitted by the LEDs of the indicator may change to provide an indication of the type of change (i.e., an increase in strength or a decrease in strength). In other words, Marshall teaches displaying “in such a manner that a way of expression of the … [quantity] changes according to magnitude of the … [quantity] indicated thereby.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to further implement disclosed by Marshall changing the color depending on the quality of the signal, in the system of Chuong and Bao, and implement it not only for disclosed by Chuong and Bao indication of the received signal strength but also for disclosed by Bao spectrum flatness (representing “the fading strength information”). In this case, improvement in fading strength would be presented in green color and deterioration in fading strength would be presented in red color. Doing so would have provided the installer with additional visual information regarding signal received by the antenna.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6011511 (Chuong) in view of US 5966186 (Shigihara), US 20100172452 (Tota) and US 20150102963 (Marshall) as applied to claims 1 and 9 above, and further in view of US 20150063428 (Lever).
Regarding claims 2 and 10, Chuong does not teach “wherein the indoor apparatus calculates cross-polarization discrimination information indicating cross-polarization discrimination, and the outdoor apparatus displays the cross-polarization discrimination information.”
Lever in par. 0029 teaches that satellites often transmit and receive in two orthogonal polarizations, for example, in order to increase their capacity. In order to enable such operation, it may be necessary to ensure that transmissions in a first polarization may not leak into the spectrum of the second polarization at too-high a level, which may interfere with transmissions in the second polarization, and visa-versa. In order to so ensure, stations transmitting towards the satellite may be subjected to a cross-polarization (X-POL) measurement, following which the alignment of the station's antenna towards the satellite may have to be corrected in order to reduce the leaking transmission to an acceptable level. Lever teaches a method for performing a cross-polarization measurement while the terminal is being installed and while the person that may be installing the terminal may be in the vicinity of the outdoor part (see par. 0031).  Par. 0033: upon concluding the X-POL measurement and receiving its results (440) (e.g., actual measurement results or a pass/fail indication), the modem (“the indoor apparatus”) may be configured to generate an audio indication (e.g., a pattern of tones, a playback of a recorded message, or any other type of an audible indication). Each of the at least two possible results may be represented by a different indication (e.g., different pattern of tones or a different speech message). If the measurement passed an applicable success criteria (450), the modem of the terminal may be configured to provide a positive indication (460). If the measurement failed to meet the applicable success criteria (450), the modem of the terminal may be configured to generate a negative indication (455). Par. 0035: after adjustment, a second measurement is performed and its results reported to the terminal (e.g., to modem 240), a second (audible) indication corresponding to the second measurement may be generated. The second (audible) indication may further indicate whether the difference in power between the CO-POL signal and the X-POL signal has increased (improved) or decreased (deteriorated) relative to the first measurement. At least this indication corresponds to recited by the claim “calculates cross-polarization discrimination information” which is also “indicating cross-polarization discrimination” as being better or worse than the previous, since the modem needs to perform certain computations to generate the indication regarding improvement or deterioration compared with the previous measurement. Par. 0033: the audio indication is to be generated in the vicinity of the outdoor part for the purpose of informing a person that may be installing the first terminal whether the X-POL measurement passed (460) or failed (455) (“the outdoor apparatus displays the cross-polarization discrimination information.” Although Lever teaches audio indication, instant application on p. 8 lines 14 – 22 states that the expression “to display” includes, in addition to visually displaying the received power and the propagation-path information, audibly outputting the received power and the propagation-path information. In other words, the expression “to display” means outputting the received power and the propagation-path information so that an operator can recognize them. Therefore, disclosed by Lever audio indication also corresponds to recited by the claim term “displays”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Lever capability of measuring cross-polarization with outputting corresponding indication to the installer and adjusting the antenna accordingly, in the system of Chuong. Doing so would have reduced or eliminated leakage of the signal having one polarization into the signal having a different polarization while setting up the antenna (see Lever, paragraph 0029).
Additionally or alternatively, since Chuong already teaches using visual indication of the signal strength (col. 4 lines 13 – 37: displaying reception strength signal in various formats including a series of lights, each light having a unique threshold corresponding to a signal strength level, each light turning and remaining on when a numerical value indicated by the coded signal exceeds a threshold) and/or other signal parameters (col. 5 lines 26 – 39) as was explained in the rejection of claim 1 above, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize visual indication of the state of cross-polarization measurement during the antenna setup (such as a series of lights with increasing the number of lights indicating improvement in cross-polarization measurements and with decreasing the number of lights indicating deterioration in cross-polarization measurements), instead of explicitly disclosed by Lever audio indication simply as design choice with predictable results. Indeed, this would have provided consistency and similarity in the way the current state of the set up is indicated with respect to plurality of different parameters. This would have also been a mere and obvious replacement of one type of indication with another type of indication also well-known in the art since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
Regarding claims 3 and 11, Chuong in combination with Lever does not explicitly teach “wherein the outdoor apparatus displays the cross-polarization discrimination information in such a manner that a way of expression of the cross-polarization discrimination information changes according to magnitude of the cross-polarization discrimination indicated thereby.”
In the system of Chuong and Lever, as stated in paragraph 0035 of Lever, upon performing a second measurement and reporting its results to the terminal (e.g., to modem 240), a second (audible) indication corresponding to the second measurement may be generated. The second (audible) indication may further indicate whether the difference in power between the CO-POL signal and the X-POL signal has increased (improved) or decreased (deteriorated) relative to the first measurement. This indication corresponds “to magnitude of the cross-polarization discrimination indicated thereby”. Indeed, if the difference in power between the CO-POL signal and the X-POL signal has increased it would mean that the relative (i.e. normalized to CO-POL) “magnitude of the cross-polarization discrimination” decreases which indicates improvement. Conversely, if the difference in power between the CO-POL signal and the X-POL signal has decreased it would mean that the relative (i.e. normalized to CO-POL) “magnitude of the cross-polarization discrimination” increases which indicates deterioration. Further, in the rejection of claim 2 above, it was indicated the obviousness of utilizing visual indicator similar to those disclosed by Chuong for the indication of the state of cross-polarization of the antenna as well, such that increasing the number of lights would indicate improvement in cross-polarization measurements and decreasing the number of lights would indicate deterioration in cross-polarization measurements.
As was explained in the rejection of claim 8 above, Marshall in paragraph 0056 teaches lighting up LEDs of an indicator in response to a given RSSI value, such that a weak RSSI causes only the lowest LED to be lit, while successively stronger RSSIs cause additional LEDs to be lit in sequence. Paragraph 0057 teaches LEDs of the indicator may be configured to emit light of two or more different colors. If the strength of the signal becomes extremely weak, (e.g., a signal having a signal strength that is at the bottom portion of a scale of signal strengths), all of the LEDs that are lit may emit red light. As the signal strength changes, the color of light emitted by the LEDs of the indicator may change to provide an indication of the type of change (i.e., an increase in strength or a decrease in strength). In other words, Marshall teaches displaying “in such a manner that a way of expression of the … [quantity] changes according to magnitude of the … [quantity] indicated thereby.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Marshall changing the color of LEDs depending on the quality of the signal, in the system of Chuong and Lever, and implement it for disclosed by Lever indication of cross-polarization measurement (representing “the cross-polarization discrimination information”) so that “a way of expression of the cross-polarization discrimination information changes according to magnitude of the cross-polarization discrimination indicated thereby”. In this case, improvement in cross-polarization measurements would be presented in green color and deterioration in cross-polarization measurements would be presented in red color. Doing so would have provided the installer with additional visual information regarding current state of the antenna setup.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6011511 (Chuong) in view of US 5966186 (Shigihara), US 20100172452 (Tota), US 20150102963 (Marshall) and US 20150063428 (Lever) as applied to claims 2 and 10 above, and further in view of US 6509934 (Bao) and US 6389070 (Cugnini).
Regarding claims 6 and 14, Chuong teaches “…the outdoor apparatus displays the received power, the cross-polarization discrimination information (for explanation please see rejections of claims 8 and 2 above)…”
Chuong in combination with Lever does not teach “wherein the indoor apparatus calculates fading strength information indicating a fading strength, and” displaying of the received power, the cross polarization discrimination information and “the fading strength information side by side.”

Bao in col. 2 lines 11 – 15 teaches that in order to determine the optimum direction of a receiving antenna, the strength of the received signal alone is not enough to determine the optimal antenna direction. Bao proposes to use flatness of the signal, as a function of the azimuth angle of the antenna, measured in an adaptive equalizer of the receiver (col. 2 lines 27 – 29). Flatness is a function of multipath fading, which is explained in col. 1 line 28 – col. 2 line 10. Multipath fading results in formation of the notches 201 and 202 in a spectrum of the signal and the depth and/or width of the notches represents “fading strength information indicating a fading strength”. Because of that, the overall flatness also represents “fading strength information indicating a fading strength”.  FIG. 5 shows a signal 500 received via an antenna directed according to the disclosure. The signal has a maximum flatness while still maintaining the signal strength over a minimum threshold 510 (see col. 4 lines 48 - 51).  Col. 3 lines 10 – 13: the flatness of the signal is measured from the energy of the demodulator and equalizer 324. Col. 3 lines 18 – 23: The relative strength 341 and flatness 351, i.e., S(ϕ) and F(ϕ), can be displayed as bars or numeric quantities. The condition of a maximum flatness of F(ϕ), along with the strength S(ϕ) being greater than a minimum threshold value, is an indicator for the optimum direction of the antenna 310. Col. 4 lines 34 – 48 describe conditions for a noise-free and inter-symbol-interference-free ideal signal: the energy of the FIR is concentrated on one "center" tap, e.g. only this tap has a non-zero coefficient, and all other coefficients should be zero or minimal. This is exactly same as condition given by instant application, page 15, line 33 – page 16, line 7.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Bao usage of flatness of the spectrum of the received signal representing “fading strength information indicating a fading strength” and its displaying, in the system of Chuong. Doing so would have provided additional information to determine the best antenna direction to achieve a maximum flatness while still maintaining the signal strength over a minimum threshold (see Bao, col. 4 lines 48 – 51).
Although in Bao the displaying is performed on the television screen 360, in Chuong, the display is located in the vicinity of the antenna 104 to help the installer to point the antenna in proper direction. Therefore, since the information on flatness in Bao is specifically geared to point antenna in the proper direction, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to perform displaying information regarding the flatness using the display in the vicinity of the antenna (“the outdoor apparatus displays” “the fading strength information”). Doing so would have further helped the installer to correctly point the antenna.

Further, Cugnini in FIG 4A teaches displaying multiple quantities, including signal strength and signal quality, “side by side”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Cugnini displaying multiple indicators representing various aspects of the signal side by side in the system of Chuong, Lever and Bao’s disclosures. Doing so would have provided a simple and intuitive indicator for different signal qualities that would be easy for the installer to comprehend while setting up the antenna.

Although the examiner has combined seven references in the rejection of claims 6 and 14, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648